Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed on 03/07/2022 have been fully considered but they are not persuasive.

In Remarks, pp. 17-19, Applicant contends:
Thus, one of ordinary skill in the art would not have seen an obvious benefit to applying the frequency vs. exclusivity graphs of Bischof in the entity resolution process of Sun. It is respectfully submitted that the Examiner's proffered motivation for his combination of the features (see page 42 of the 8 December 2021 Office Action) constitutes a mere conclusory statement and not an articulated reasoning which one of ordinary skill in the art would have considered a rational underpinning of support.
In addition, as indicated above Applicant's amended claim 1 specifies that the implementing of the frequency vs. exclusivity graph is performed as part of "the iterative application" via which the second candidate rule is generated.

Examiner’s response:
The relevant claim appears to be:
the iterative application comprising implementing a frequency vs. exclusivity graph to one or more entity features.

As noted in the rejection, Krauss teaches 
(Krauss, [figs 1, 3-4]; [pars 36-44] “If there is an exact match, then the events are in the same quantum of space, that is, the events are 100% comparable, and a 100% matching score is returned (step 306), which ends the method (300). … Otherwise, if it is determined in step 304 that there is no exact match between the first and second STB keys, the effective spatial density of each STB key is reduced (step 308). … The method then checks if the reduced-density STB keys match (step 310). If the STB keys match, then the events are in “close” scoring proximity, where “close” is defined as a configurable percentage, e.g. 90% comparable, and a score representing the matching level is returned (step 312), which ends the method. … the number of comparisons in the above method (300) can be reduced, for example for short geohash string lengths (e.g., 6 characters or less), or according to a configurable setting, thereby lending a smaller range of potential scoring results. The number of comparisons in the above method (300) also can be increased, thereby lending a larger range of potential scoring results.”; e.g., “number of comparisons” and the comparisons of STB keys for the first and second events at different resolution levels and at different space and at different time may read on “frequency”. In addition, e.g., different matching scores along with “density” and “resolution” may read on “exclusivity” since e.g., “100% matching score” indicates that exclusivity over a specific region at a certain time by entities is higher compared to “0% match score”.).

As noted in the rejection, Bischof teaches
(Bischof, [figs 4-5] “Frequency” and “Exclusivity”; [secs 4.2 – 4.3] “In the case of the exclusivity parameters in HPC we have the most data for frequent words, so for a given topic the words with low rates should be least able to escape regularization of their exclusivity parameters by our shrinkage prior on the parent’s 
    PNG
    media_image1.png
    91
    94
    media_image1.png
    Greyscale
”; Note that the combination of Krauss, Krauss2014, Sun teaches “the iterative application comprising implementing a frequency [vs.] exclusivity [graph] to one or more entity features”.)

In other words, Krauss teaches an entity analytics system for multiple entities that is based on “number of comparisons” and the comparisons of STB keys for the first and second events at different resolution levels and at different space and at different time (i.e. “the iterative application comprising implementing a frequency”, cf. “number of comparisons” and “if it is determined in step 304 that there is no exact match between the first and second STB keys, the effective spatial density of each STB key is reduced”). In addition, different matching scores are calculated based on “density” and “resolution” and, for example, “100% matching score” may indicate that exclusivity over a specific region at a certain time by entities is higher compared to “0% match score” (i.e. “exclusivity”, cf. “100% matching score”). 
In addition, Bischof teaches a Frequency vs. Exclusivity graph based on classification (i.e. “frequency vs. exclusivity graph”, cf. figs 4-5).

Furthermore, please see the clarified motivation which does not change the thrust of the rejection.

Therefore, the applicant’s arguments are not convincing.

In Remarks, p. 19, Applicant contends:
Krauss2015 and Krauss2014 each fails to disclose or suggest determining a candidate rule to deploy for analytics on new data sets. Instead, Krauss2015 and Krauss2014 provide iterative testing to determine a "scoring relationship" (Krauss2015) and "real-time spatial path comparison" (Krauss2014). Neither of these documents discloses or suggests iterative application of modified rule sets to generate a second candidate rule which is replaced by a third candidate rule which is further utilized, namely by being deployed "in a deployment rule set for analytics on new data sets."

Examiner’s response:
Applicant’s arguments with respect to the independent claims have been considered but are moot because the arguments are directed to amended limitations that have not been previously examined.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, 8-12, 20 and 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Krauss (US 2015/0052151 A1) in view of Krauss (US 2014/0278210 A1, hereinafter Krauss2014), further in view of Sun et al. (“A genetic algorithm based entity resolution approach with active learning”), further in view of Bischof et al. (Summarizing topical content with word frequency and exclusivity)

Regarding claim 1, 
Krauss teaches
A method comprising: 

receiving a first data set by one or more first interfaces, the first data set including observations of a first entity and observations of a second entity 
(Krauss, [fig 2, #22] “I/O Interface(s)”; [fig 3, #302] “Receive 1st and 2nd STB keys”); 

selecting a first candidate rule based on a class of at least one of the first entity and the second entity;
(Krauss, [fig 2, #12]; [pars 36-44] “Next, the STB keys for the first and second events are compared at their highest resolution level to determine whether they match exactly (step 304). If there is an exact match, then the events are in the same quantum of space, that is, the events are 100% comparable, and a 100% matching score is returned (step 306), which ends the method (300).”; [pars 24-25] “One example of a data source is the Automatic Identification System (AIS), which is an automatic tracking system used aboard oceangoing vessels and by Vessel Traffic Services (VTS). AIS data is typically used for identifying and locating vessels by electronically exchanging data amongst vessels, AIS base stations, and satellites. … An entity is typically associated with a particular type of record in a database table, such as a customer master record or a transaction record, and can reflect a physical object that may move through space overtime and that may be represented by such a record.”; “An entity … can reflect a physical object that may move through space overtime” and “vessels” read on “selecting a first candidate rule based on a class of at least one of the first entity and the second entity” since “physical object that may move through space overtime” is an entity class unlike static entities.);

applying the first candidate rule to the first data set by an entity analytics engine to generate a first candidate relationship between the first entity and the second entity 
(Krauss, [fig 2, #12]; [pars 36-44] “Next, the STB keys for the first and second events are compared at their highest resolution level to determine whether they match exactly (step 304). If there is an exact match, then the events are in the same quantum of space, that is, the events are 100% comparable, and a 100% matching score is returned (step 306), which ends the method (300).”; [pars 24-25] “One example of a data source is the Automatic Identification System (AIS), which is an automatic tracking system used aboard oceangoing vessels and by Vessel Traffic Services (VTS). AIS data is typically used for identifying and locating vessels by electronically exchanging data amongst vessels, AIS base stations, and satellites. … An entity is typically associated with a particular type of record in a database table, such as a customer master record or a transaction record, and can reflect a physical object that may move through space overtime and that may be represented by such a record.”; “STB keys for the first and second events are compared at their highest resolution level” reads on “applying the first candidate rule … to the first data set”.);

(Note: Hereinafter, if a limitation has brackets (i.e. [·]) around claim languages, the bracketed claim languages indicate that they have not been taught yet by the current prior art reference but they will be taught by another prior art reference afterwards.)

determining by a processor whether according to the criterion the first candidate relationship matches a relationship represented in the [second] data set 
(Krauss, [fig 2, #16]; [fig 3, #304, #310]; [pars 36-44] “Next, the STB keys for the first and second events are compared at their highest resolution level to determine whether they match exactly (step 304). If there is an exact match, then the events are in the same quantum of space, that is, the events are 100% comparable, and a 100% matching score is returned (step 306), which ends the method (300). ”; “the events are in the same quantum of space” reads on “criterion”.); and 

modifying autonomously the first candidate rule by a [machine learning] system so that a second candidate rule is generated, 
(Krauss, [figs 1, 3-4]; [pars 12-16] “The Sensemaking resolution engine can then use a scoring algorithm to consider a range of spatial densities in evaluating proximity between two or more entities. However, the cost of transmitting and tracking multiple STBs per event can limit scalability. Thus, in accordance with various embodiments of the invention, proximity scoring algorithms can automatically consider multiple spatial densities, thus avoiding the overhead of transmitting and storing more than one STB per event.”; [pars 36-44] “Next, the STB keys for the first and second events are compared at their highest resolution level to determine whether they match exactly (step 304). If there is an exact match, then the events are in the same quantum of space, that is, the events are 100% comparable, and a 100% matching score is returned (step 306), which ends the method (300). … Otherwise, if it is determined in step 304 that there is no exact match between the first and second STB keys, the effective spatial density of each STB key is reduced (step 308).”; The comparisons of STB keys for the first and second events at different resolution levels read on “modifying autonomously the first candidate rule”.)
the [machine learning] system having been [trained] via repeating applications of rule sets, 
(Krauss, [figs 1, 3-4]; [pars 12-16] and [pars 36-44] as cited above; The comparisons of STB keys for the first and second events at different resolution levels read on “repeating applications of rule sets”.)
the [machine learning] system involving statistical methods associated with frequency, exclusivity and trust measures, 
(Krauss, [figs 1, 3-4]; [pars 12-16] and [pars 36-44] as cited above; [par 40] “the number of comparisons in the above method (300) can be reduced, for example for short geohash string lengths (e.g., 6 characters or less), or according to a configurable setting, thereby lending a smaller range of potential scoring results.”;  e.g., “number of comparisons” and the comparisons of STB keys for the first and second events at different resolution levels and at different space and at different time may read on “frequency”. In addition, e.g., “100% matching score” along with “density” and “resolution” may read on “statistical” and “trust measures”. Furthermore, e.g., different matching scores along with “density” and “resolution” may read on “exclusivity” since e.g., “100% matching score” indicates that exclusivity over a specific region at a certain time by entities is higher compared to “0% match score”.)
wherein to generate the second candidate rule the [machine learning] system iteratively applies one or more modified rule sets until a second candidate relationship generated by the entity analytics engine matches the relationship represented in the [second] data set, 
(Krauss, [figs 1, 3-4]; [pars 36-44] “Next, the STB keys for the first and second events are compared at their highest resolution level to determine whether they match exactly (step 304). If there is an exact match, then the events are in the same quantum of space, that is, the events are 100% comparable, and a 100% matching score is returned (step 306), which ends the method (300). … Otherwise, if it is determined in step 304 that there is no exact match between the first and second STB keys, the effective spatial density of each STB key is reduced (step 308). … The method then checks if the reduced-density STB keys match (step 310). If the STB keys match, then the events are in “close” scoring proximity, where “close” is defined as a configurable percentage, e.g. 90% comparable, and a score representing the matching level is returned (step 312), which ends the method. … the number of comparisons in the above method (300) can be reduced, for example for short geohash string lengths (e.g., 6 characters or less), or according to a configurable setting, thereby lending a smaller range of potential scoring results. The number of comparisons in the above method (300) also can be increased, thereby lending a larger range of potential scoring results.”; e.g., “configurable percentage” and “the number of comparisons in the above method (300) can be reduced, for example for short geohash string lengths (e.g., 6 characters or less), or according to a configurable setting” may read on “modified rule sets”.)
the iterative application comprising implementing a frequency [vs.] exclusivity [graph] to one or more entity features;
(Krauss, [figs 1, 3-4]; [pars 36-44] “If there is an exact match, then the events are in the same quantum of space, that is, the events are 100% comparable, and a 100% matching score is returned (step 306), which ends the method (300). … Otherwise, if it is determined in step 304 that there is no exact match between the first and second STB keys, the effective spatial density of each STB key is reduced (step 308). … The method then checks if the reduced-density STB keys match (step 310). If the STB keys match, then the events are in “close” scoring proximity, where “close” is defined as a configurable percentage, e.g. 90% comparable, and a score representing the matching level is returned (step 312), which ends the method. … the number of comparisons in the above method (300) can be reduced, for example for short geohash string lengths (e.g., 6 characters or less), or according to a configurable setting, thereby lending a smaller range of potential scoring results. The number of comparisons in the above method (300) also can be increased, thereby lending a larger range of potential scoring results.”; e.g., “number of comparisons” and the comparisons of STB keys for the first and second events at different resolution levels and at different space and at different time may read on “frequency”. In addition, e.g., different matching scores along with “density” and “resolution” may read on “exclusivity” since e.g., “100% matching score” indicates that exclusivity over a specific region at a certain time by entities is higher compared to “0% match score”.).

in response to the first candidate relationship not matching the relationship represented in the [second] data set, replacing the first candidate rule with the second candidate rule, 
(Krauss, [fig 3]; [pars 36-44] “Otherwise, if it is determined in step 304 that there is no exact match between the first and second STB keys, the effective spatial density of each STB key is reduced (step 308).”; e.g., “match between the first and second STB keys” may read on “the relationship represented in the [second] data set”.)

saving the second candidate rule; 
(Krauss, [figs 1, 3-4]; [pars 36-44] “Otherwise, if it is determined in step 304 that there is no exact match between the first and second STB keys, the effective spatial density of each STB key is reduced (step 308) … The method then checks if the reduced-density STB keys match (step 310). If the STB keys match, then the events are in “close” scoring proximity, where “close” is defined as a configurable percentage, e.g. 90% comparable, and a score representing the matching level is returned (step 312), which ends the method …  the number of comparisons in the above method (300) can be reduced, for example for short geohash string lengths (e.g., 6 characters or less), or according to a configurable setting, thereby lending a smaller range of potential scoring results.”; e.g., “configurable percentage” and “the number of comparisons in the above method (300) can be reduced, for example for short geohash string lengths (e.g., 6 characters or less), or according to a configurable setting” may read on “saving the second candidate rule” since new configuration settings may adjust and save an updated candidate rule.).

determining a confidence score for the second candidate rule; 
(Krauss, [figs 2-4]; [pars 36-44] “Otherwise, if it is determined in step 304 that there is no exact match between the first and second STB keys, the effective spatial density of each STB key is reduced (step 308). … The method then checks if the reduced-density STB keys match (step 310). If the STB keys match, then the events are in “close” scoring proximity, where “close” is defined as a configurable percentage, e.g. 90% comparable, and a score representing the matching level is returned (step 312), which ends the method.”; e.g., “configurable percentage” and “match score” may read on “confidence score”. In addition, e.g., “checks if the reduced-density STB keys match (step 310)” reads on “determining a confidence score for the second candidate rule” since the match score is calculated with the second candidate rule of the lower resolution and the score is associated with the second candidate rule of the lower resolution.); and

in response to the confidence score being lower than a preconfigured threshold, prompting [a user] to select a third candidate rule to replace the second candidate rule; and
(Krauss, [figs 2-4]; [pars 36-44] “Otherwise, if it is determined in step 304 that there is no exact match between the first and second STB keys, the effective spatial density of each STB key is reduced (step 308). In embodiments where STB keys are formed from alphanumeric strings, the strings can be truncated. The number of characters by which the string length is reduced, in those embodiments, can be a user-configurable number (e.g., 1). … The method then checks if the reduced-density STB keys match (step 310). If the STB keys match, then the events are in “close” scoring proximity, where “close” is defined as a configurable percentage, e.g. 90% comparable, and a score representing the matching level is returned (step 312), which ends the method. … a 90% matching score can be described as a “close,” a 80% matching score can be described as a “likely,” a 60% matching score can be described as a “plausible,” a 20% matching score can be described as “unlikely,” etc.”; e.g., “60% matching score” or “20% matching score” along with “configurable percentage” may read on “preconfigured threshold”.), 

deploying the third candidate rule in a deployment rule set for analytics on new data sets.
(Krauss, [figs 2-4] [pars 36-44] as cited above; [par(s) par(s) 24-27] “Each node (10) can be an independent computer or processor that contributes to a larger task of performing the techniques described herein, for a given set of entities and events specified by the inbound messages from the data source(s) (102). One example of a data source is the Automatic Identification System (AIS), which is an automatic tracking system used aboard oceangoing vessels and by Vessel Traffic Services (VTS). AIS data is typically used for identifying and locating vessels by electronically exchanging data amongst vessels, AIS base stations, and satellites. AIS data also can be used by entity analytics systems such as the Sensemaking system. It should be realized, though, that this is merely one example and that people having ordinary skill in the art can easily come up with other alternatives of data sources that are suitable for use in motion processing in accordance with the techniques presented herein. … It should also be realized that while only one data source (102), one RDBMS (104) and one data destination (106) are illustrated in FIG. 1, in a real-life scenario, there may be multiple data sources (102), multiple (or zero) RDBMSs (104) and multiple data destinations (106) included in the entity analytics system (100).”; e.g., “oceangoing vessels”, “identifying and locating vessels” and “multiple data sources” may read on “deploying the third candidate rule in a deployment rule set for analytics on new data sets” since the system may be used for other entities from other data sources.)

However, Krauss does not teach 
receiving a second data set by one or more second interfaces, the second data set indicating a criterion applicable to the first entity and the second entity;
determining by a processor whether according to the criterion the first candidate relationship matches a relationship represented in the [second] data set;
modifying autonomously the first candidate rule by a [machine learning] system so that a second candidate rule is generated, 
the [machine learning] system having been [trained] via repeating applications of rule sets, 
the [machine learning] system involving statistical methods associated with frequency, exclusivity and trust measures, 
wherein to generate the second candidate rule the [machine learning] system iteratively applies one or more modified rule sets until a second candidate relationship generated by the entity analytics engine matches the relationship represented in the [second] data set, 
the iterative application comprising implementing a frequency [vs.] exclusivity [graph] to one or more entity features;
in response to the first candidate relationship not matching the relationship represented in the [second] data set, replacing the first candidate rule with the second candidate rule, 
in response to the confidence score being lower than a preconfigured threshold, prompting [a user] to select a third candidate rule to replace the second candidate rule

(Note: Hereinafter, if a limitation has one or more underlines, the one or more underlined claim languages indicate that they have not been taught yet, while the one or more non-underlined claim languages indicate that they have been taught already.)

Krauss2014 teaches
receiving a second data set by one or more second interfaces, the second data set indicating a criterion applicable to the first entity and the second entity;
(Krauss2014, [fig 2, #22]; [fig 5]; [par 89] “FIG. 5 schematically shows a grid of STBs and how a path can be detected when two entities (i.e., Ship A and Ship B) traverse the same STBs in the same sequence.”; A pair of corresponding positions of two entities within the same STBs reads on “criterion”.);

determining by a processor whether according to the criterion the first candidate relationship matches a relationship represented in the second data set; 
(Krauss2014, [fig 5]; [par 89] “FIG. 5 schematically shows a grid of STBs and how a path can be detected when two entities (i.e., Ship A and Ship B) traverse the same STBs in the same sequence.”; e.g., a pair of corresponding positions of two entities within the same STBs may read on “second data set”. Note that Krauss teaches “determining by a processor whether according to the criterion the first candidate relationship matches a relationship represented in the … data set”.);

wherein to generate the second candidate rule the [machine learning] system iteratively applies one or more modified rule sets until a second candidate relationship generated by the entity analytics engine matches the relationship represented in the second data set, 
(Krauss2014, [fig 5]; [par 89] “FIG. 5 schematically shows a grid of STBs and how a path can be detected when two entities (i.e., Ship A and Ship B) traverse the same STBs in the same sequence.”; e.g., a pair of corresponding positions of two entities within the same STBs may read on “second data set”. Note that Krauss teaches “wherein to generate the second candidate rule the [system] iteratively applies one or more modified rule sets until a second candidate relationship generated by the entity analytics engine matches the relationship represented in the … data set”.);

in response to the first candidate relationship not matching the relationship represented in the second data set, replacing the first candidate rule with the second candidate rule, 
(Krauss2014, [fig 5]; [par 89] “FIG. 5 schematically shows a grid of STBs and how a path can be detected when two entities (i.e., Ship A and Ship B) traverse the same STBs in the same sequence.”; e.g., a pair of corresponding positions of two entities within the same STBs may read on “second data set”. Note that Krauss teaches “in response to the first candidate relationship not matching the relationship represented in the … data set, replacing the first candidate rule with a second candidate rule by the entity analytics engine”.);

In the alternative, Krauss2014 can also be interpreted to teach the following limitation:
Krauss2014 teaches
deploying the third candidate rule in a deployment rule set for analytics on new data sets.
(Krauss2014, [fig(s) 5] [par(s) 46] “In deploying the path detector, a user can arrange for observed physical entities to be tracked, and for the path detection methods described here in to be performed, by any of several processing nodes. For example, one computer can process all incoming records, then farm out individual path detection tasks to one of N other computers (that is, N processing nodes). Based on a numeric entity or observation identifier, a decision can be made as to which node among the N nodes will process a given task. In some embodiments, this decision can be as simple as taking the input identifier modulo N.”;)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the entity resolution system of Krauss with the second data set and the criterion of Krauss2014. Doing so would lead to determining the relationships among entities based on the observations of them using the criterion (Krauss2014, pars 89-90).

However, Krauss and Krauss2014 do not teach 
modifying autonomously the first candidate rule by a [machine learning] system so that a second candidate rule is generated, 
the [machine learning] system having been [trained] via repeating applications of rule sets, 
the [machine learning] system involving statistical methods associated with frequency, exclusivity and trust measures, 
wherein to generate the second candidate rule the [machine learning] system iteratively applies one or more modified rule sets until a second candidate relationship generated by the entity analytics engine matches the relationship represented in the second data set, 
the iterative application comprising implementing a frequency [vs.] exclusivity [graph] to one or more entity features;
in response to the confidence score being lower than a preconfigured threshold, prompting [a user] to select a third candidate rule to replace the second candidate rule

Sun teaches 
modifying autonomously the first candidate rule by a machine learning system so that a second candidate rule is generated, the machine learning system having been trained via repeating applications of rule sets, the machine learning system involving statistical methods associated with frequency, exclusivity and trust measures, wherein to generate the second candidate rule the machine learning system iteratively applies one or more modified rule sets until a second candidate relationship generated by the entity analytics engine matches the relationship represented in the second data set, 
the iterative application comprising implementing a frequency vs. exclusivity graph to one or more entity features;
(Sun, [Algorithms 1-2] “training data set”; [tables 2-3] “Train” and “Val.”; [sec 2] “The record-entity mapping function ϕ(r) = e maps a record r to its entity e. However, the entity e is not necessarily observed and we just are interested in which records correspond to the same entity. For instance, if ϕ(r1) = ϕ(r2), then r1 and r2 describe the same entity. So how to design an effective mapping function is crucial in an ER task. In this work, an ER classifier works as a record-entity mapping function. The proposed GALER approach uses genetic algorithm and active learning to learn effective ER classifiers with a small amount of manually labeled data.”; [sec 3] “With increased informative labeled data, the ER classifiers in the population are refined in the evolution gradually. Note that GALER runs the evolution algorithm for one time and active learning for several times. Finally, when the evolution stops, GALER returns the final ER classifier produced by evolution algorithm (line 13).”; see also [sec 4.1] “training set” and [sec 4.3] “training phase”; Note that “Val.” of tables 2-3 means validation results as explained in sec V of Sun et al. (ERGP: A Combined Entity Resolution Approach with Genetic Programming) and Krauss teaches “autonomously”. Note that Krauss and Krauss2014 teach “modifying autonomously the first candidate rule by a [machine learning] system so that a second candidate rule is generated, the [machine learning] system having been [trained] via repeating applications of rule sets, the [machine learning] system involving statistical methods associated with frequency, exclusivity and trust measures, wherein to generate the second candidate rule the [machine learning] system iteratively applies one or more modified rule sets until a second candidate relationship generated by the entity analytics engine matches the relationship represented in the second data set, the iterative application comprising implementing a frequency [vs.] exclusivity [graph] to one or more entity features”.).

in response to the confidence score being lower than a preconfigured threshold, prompting a user to select a third candidate rule to replace the second candidate rule 
(Sun, [tables 1-3; [Algorithms 1-2] “
    PNG
    media_image2.png
    121
    625
    media_image2.png
    Greyscale
”; [sec 3] “Each time, the user just labels a small number of the most informative pairs selected via active learning (lines 8 and 9). … In Fig. 6 the pair is the closest to the boundary, so it is the most informative pair and should be manually labeled. Be aware that all the pairs in the rectangle is initially unlabeled. When a pair is labeled, it is moved to the labeled training set. The labeled training set generated by the current iteration will be used by the evolution algorithm on next iteration. Incrementally the labeled training set becomes bigger during the interactive process and the evolution algorithm gradually refines the ER classifiers in the population.”; see also [sec 1]; e.g., “Each time, the user just labels a small number of the most informative pairs selected via active learning” may read on “prompting a user to select a third candidate rule” since the user selects a candidate rule (that is, the user is supposed to select the most informative pairs which are the closest to the boundary among the remaining unlabeled data for the evolution algorithm) and, based on the user’s selection, the evolution algorithm evolves differently. Note that Krauss and Krauss2014 teach “in response to the confidence score being lower than a preconfigured threshold, prompting … to select a third candidate rule to replace the second candidate rule”.);

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the entity resolution system of Krauss and Krauss2014 with the machine learning with training of Sun. 
Doing so would lead to being able to learn effective match rules by logically combining several different attributes’ comparisons with proper thresholds with a novel genetic algorithm based entity resolution approach via active learning (Sun, par 42, pars 89-90).

However, the combination of Krauss, Krauss2014, Sun does not appear to distinctly disclose:
the iterative application comprising implementing a frequency [vs.] exclusivity [graph] to one or more entity features;

Bischof teaches
the iterative application comprising implementing a frequency vs. exclusivity graph to one or more entity features. 
(Bischof, [figs 4-5] “Frequency” and “Exclusivity”; [secs 4.2 – 4.3] “In the case of the exclusivity parameters in HPC we have the most data for frequent words, so for a given topic the words with low rates should be least able to escape regularization of their exclusivity parameters by our shrinkage prior on the parent’s 
    PNG
    media_image1.png
    91
    94
    media_image1.png
    Greyscale
”; Note that the combination of Krauss, Krauss2014, Sun teaches “the iterative application comprising implementing a frequency [vs.] exclusivity [graph] to one or more entity features”.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the entity resolution system of Krauss, Krauss2014, Sun with the frequency and exclusivity of Bischof. 
Doing so would lead to effectively analyzing the entities based on the relationship between frequency and exclusivity that is estimated by the machine learning system with the training based on features of the entities.
(Bischof, [secs 1 and 4.2 – 4.3] “Figure 4 shows for two topics the joint posterior expectation of each word’s frequency in that topic and its exclusivity compared to sibling topics (the FREX plot). The left panel features the Science and Technology topic, a child in the grab bag Government/Social branch, and the right panel features the Research/Development topic, a child in the Corporate branch. The overall shape of the joint posterior is very similar for both topics. … Words in the upper right of the FREX plot—those that are both frequent and highly exclusive—are of greatest interest. These are the most common words in the corpus that are also likely to have been generated from the topic of interest (rather than similar topics). These high-scoring words can help to clarify content even for labeled topics.”).

Regarding claim 4, 
The combination of Krauss, Krauss2014, Sun, Bischof teaches claim 1. 

Krauss2014 further teaches
the second data set includes an acceptable range of quantities of relationships of a first type, and the criterion defines the acceptable range ([par 90] “FIG. 6 schematically shows a grid of STBs and how a path can be detected when multiple entities (again Ship A and Ship B) traverse within PATH_WIDTH_METERS of each other, in the same sequence. Here the path width corresponds to roughly two STB widths.”; “multiple entities” and “within PATH_WIDTH_METERS of each other” read on “an acceptable range of quantities of relationships”.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the entity resolution system of Krauss, Krauss2014, Sun, Bischof with the acceptable range of quantities of relationships of Krauss2014. Doing so would lead to determining the relative relationships among multiple entities each other based on the observations of them (Krauss2014, pars 89-90).

Regarding claim 5, 
The combination of Krauss, Krauss2014, Sun, Bischof teaches claim 1.

Krauss2014 further teaches
the relationship between the first entity and the second entity is a behavioral relationship ([par 89] “FIG. 5 schematically shows a grid of STBs and how a path can be detected when two entities (i.e., Ship A and Ship B) traverse the same STBs in the same sequence.”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the entity resolution system of Krauss, Krauss2014, Sun, Bischof with the behavioral relationship of Krauss2014. Doing so would lead to determining the relative (e.g., positional) relationships among multiple entities each other based on the observations of them (Krauss2014, pars 89-90).

Regarding claim 6, 
The combination of Krauss, Krauss2014, Sun, Bischof teaches claim 1. 

Krauss2014 further teaches
the relationship between the first entity and the second entity is no relationship ([par 42] “An outlier, on the other hand, is an entity that traverses a path that is different from most other similar entities (e.g., entities that are all of a given type and/or observed from a given data source, and so on).”). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the entity resolution system of Krauss, Krauss2014, Sun, Bischof with no relationship of Krauss2014. Doing so would lead to determining if an entity is an outlier based on the relative (e.g., positional) relationships among multiple entities each other using the observations of them (Krauss2014, par 42, pars 89-90).

Regarding claim 8, 
The combination of Krauss, Krauss2014, Sun, Bischof teaches claim 1. 

Krauss further teaches
the second candidate rule is generated via a heuristic ([pars 36-44] “Otherwise, if it is determined in step 304 that there is no exact match between the first and second STB keys, the effective spatial density of each STB key is reduced (step 308). In embodiments where STB keys are formed from alphanumeric strings, the strings can be truncated. The number of characters by which the string length is reduced, in those embodiments, can be a user-configurable number (e.g., 1).”; “a user-configurable number” reads on “heuristic”.). 

Regarding claim 9, 
The combination of Krauss, Krauss2014, Sun, Bischof teaches claim 1. 

Krauss further teaches 
to generate the second candidate rule the [system] iteratively applies the one or more modified rule sets to the first data set. ([fig 3, #302] “Receive 1st and 2nd STB keys”; [figs 1, 3-4]; [pars 36-44] “Next, the STB keys for the first and second events are compared at their highest resolution level to determine whether they match exactly (step 304). If there is an exact match, then the events are in the same quantum of space, that is, the events are 100% comparable, and a 100% matching score is returned (step 306), which ends the method (300). … Otherwise, if it is determined in step 304 that there is no exact match between the first and second STB keys, the effective spatial density of each STB key is reduced (step 308). … The method then checks if the reduced-density STB keys match (step 310). If the STB keys match, then the events are in “close” scoring proximity, where “close” is defined as a configurable percentage, e.g. 90% comparable, and a score representing the matching level is returned (step 312), which ends the method. … the number of comparisons in the above method (300) can be reduced, for example for short geohash string lengths (e.g., 6 characters or less), or according to a configurable setting, thereby lending a smaller range of potential scoring results. The number of comparisons in the above method (300) also can be increased, thereby lending a larger range of potential scoring results.”; e.g., “configurable percentage” and “the number of comparisons in the above method (300) can be reduced, for example for short geohash string lengths (e.g., 6 characters or less), or according to a configurable setting” may read on “modified rule sets”.).

Sun further teaches
to generate the second candidate rule the machine learning system iteratively applies the one or more modified rule sets to the first data set. ([Algorithms 1-2] “training data set”; [tables 2-3] “Train” and “Val.”; [sec 2] “The proposed GALER approach uses genetic algorithm and active learning to learn effective ER classifiers with a small amount of manually labeled data.”; [sec 3] “With increased informative labeled data, the ER classifiers in the population are refined in the evolution gradually. Note that GALER runs the evolution algorithm for one time and active learning for several times. Finally, when the evolution stops, GALER returns the final ER classifier produced by evolution algorithm (line 13).”; Note that Krauss and Krauss2014 teach “to generate the second candidate rule the [system] iteratively applies the one or more modified rule sets to the first data set”.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the entity resolution system of Krauss, Krauss2014, Sun, Bischof with the machine learning system of Sun. Doing so would lead to being able to learn effective match rules by logically combining several different attributes’ comparisons with proper thresholds with a novel genetic algorithm based entity resolution approach via active learning (Sun, par 42, pars 89-90).

Regarding claim 10, 
The combination of Krauss, Krauss2014, Sun, Bischof teaches claim 1. 
Krauss further teaches
the criterion includes a number of attempts to determine one or more rules ([pars 36-44] “As the skilled reader realizes, the number of comparisons in the above method (300) can be reduced, for example for short geohash string lengths (e.g., 6 characters or less), or according to a configurable setting, thereby lending a smaller range of potential scoring results. The number of comparisons in the above method (300) also can be increased, thereby lending a larger range of potential scoring results.”; “the number of comparisons” reads on “a number of attempts”.). 

Regarding claim 11, 
The combination of Krauss, Krauss2014, Sun, Bischof teaches claim 1. 
Sun further teaches
said replacing of the first candidate rule with the second candidate rule comprises modifying user-specified parameters of the first candidate rule ([sec 3] “Each time, the user just labels a small number of the most informative pairs selected via active learning (lines 8 and 9).”; [Algorithms 1-2]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the entity resolution system of Krauss, Krauss2014, Sun, Bischof with the user-specified parameter modification of Sun. Doing so would enable the user to select the n most informative pairs via active learning and label the n selected pairs so that the evolution algorithm can be executed for certain generations and get the current population (Sun, sec 3).

Regarding claim 12, 
Krauss teaches
A method comprising: 

receiving a first data set by an interface, the first data including observations of a first entity and observations of a second entity ([fig 2, #22] “I/O Interface(s)”; [fig 3, #302] “Receive 1st and 2nd STB keys”); 

selecting a first candidate rule from a list relevant to the observations of the first entity and relevant to the observations of the second entity, rules being arranged in the list according to rule trustworthiness; ([figs 3-4] “match score”; [pars 36-51] “Each observed event is associated with a single STB key reflecting a highest reasonable STB density, which may be defined based on the precision of the observation. … Next, the STB keys for the first and second events are compared at their highest resolution level to determine whether they match exactly (step 304).”; e.g., “their highest resolution level” may read on “first candidate rule”. In addition, e.g., “resolution levels”, “density levels” and fig 3 may read on “rules being arranged in the list according to rule trustworthiness” since the rules are arranged from the highest resolution level to the lowest resolution level in order to get the match score from the highest score (i.e. 100%) to the lowest score as shown in fig 3.);

applying the first candidate rule to the first data set by an entity analytics engine to generate a first candidate relationship between the first entity and the second entity ([fig 2, #12]; [pars 36-44] “Next, the STB keys for the first and second events are compared at their highest resolution level to determine whether they match exactly (step 304). If there is an exact match, then the events are in the same quantum of space, that is, the events are 100% comparable, and a 100% matching score is returned (step 306), which ends the method (300). ”; “STB keys for the first and second events are compared at their highest resolution level” reads on “applying the first candidate rule to the first data set”.); 

determining by a processor whether according to a criterion the first candidate relationship matches the specific relationship represented in the [second] data set, the criterion including a determination of the specific relationship between the first entity and the second entity ([fig 2, #16]; [fig 3, #304, #310]; [pars 36-44] “Next, the STB keys for the first and second events are compared at their highest resolution level to determine whether they match exactly (step 304). If there is an exact match, then the events are in the same quantum of space, that is, the events are 100% comparable, and a 100% matching score is returned (step 306), which ends the method (300). ”; “the events are in the same quantum of space” reads on “criterion”.); 

generating a second candidate rule by autonomously modifying the first candidate rule ([fig 3]; [pars 36-44] “Otherwise, if it is determined in step 304 that there is no exact match between the first and second STB keys, the effective spatial density of each STB key is reduced (step 308).”),
the generating comprising a [machine learning] system iteratively applying one or more modified rule sets until a second candidate relationship generated by the analytics engine matches the specific relationship represented in the [second] data set, ([figs 1, 3-4]; [pars 36-44] “Next, the STB keys for the first and second events are compared at their highest resolution level to determine whether they match exactly (step 304). If there is an exact match, then the events are in the same quantum of space, that is, the events are 100% comparable, and a 100% matching score is returned (step 306), which ends the method (300). … Otherwise, if it is determined in step 304 that there is no exact match between the first and second STB keys, the effective spatial density of each STB key is reduced (step 308). … The method then checks if the reduced-density STB keys match (step 310). If the STB keys match, then the events are in “close” scoring proximity, where “close” is defined as a configurable percentage, e.g. 90% comparable, and a score representing the matching level is returned (step 312), which ends the method. … the number of comparisons in the above method (300) can be reduced, for example for short geohash string lengths (e.g., 6 characters or less), or according to a configurable setting, thereby lending a smaller range of potential scoring results. The number of comparisons in the above method (300) also can be increased, thereby lending a larger range of potential scoring results.”; e.g., “configurable percentage” and “the number of comparisons in the above method (300) can be reduced, for example for short geohash string lengths (e.g., 6 characters or less), or according to a configurable setting” may read on “modified rule sets”.).
the [machine learning] system involving statistical methods associated with frequency, exclusivity and trust measures, ([figs 1, 3-4]; [pars 12-16] and [pars 36-44] as cited above; [par 40] “the number of comparisons in the above method (300) can be reduced, for example for short geohash string lengths (e.g., 6 characters or less), or according to a configurable setting, thereby lending a smaller range of potential scoring results.”;  e.g., “number of comparisons” and the comparisons of STB keys for the first and second events at different resolution levels and at different space and at different time may read on “frequency”. In addition, e.g., “100% matching score” along with “density” and “resolution” may read on “statistical” and “trust measures”. Furthermore, e.g., different matching scores along with “density” and “resolution” may read on “exclusivity” since e.g., “100% matching score” indicates that exclusivity over a specific region at a certain time by entities is higher compared to “0% match score”.)
the [machine learning] system having been [trained] via repeating applications of rule sets,
 ([figs 1, 3-4]; [pars 12-16] and [pars 36-44] as cited above; The comparisons of STB keys for the first and second events at different resolution levels read on “repeating applications of rule sets”.)
the iterative application comprising implementing a frequency [vs.] exclusivity [graph] to one or more entity features;
(Krauss, [figs 1, 3-4]; [pars 36-44] “If there is an exact match, then the events are in the same quantum of space, that is, the events are 100% comparable, and a 100% matching score is returned (step 306), which ends the method (300). … Otherwise, if it is determined in step 304 that there is no exact match between the first and second STB keys, the effective spatial density of each STB key is reduced (step 308). … The method then checks if the reduced-density STB keys match (step 310). If the STB keys match, then the events are in “close” scoring proximity, where “close” is defined as a configurable percentage, e.g. 90% comparable, and a score representing the matching level is returned (step 312), which ends the method. … the number of comparisons in the above method (300) can be reduced, for example for short geohash string lengths (e.g., 6 characters or less), or according to a configurable setting, thereby lending a smaller range of potential scoring results. The number of comparisons in the above method (300) also can be increased, thereby lending a larger range of potential scoring results.”; e.g., “number of comparisons” and the comparisons of STB keys for the first and second events at different resolution levels and at different space and at different time may read on “frequency”. In addition, e.g., different matching scores along with “density” and “resolution” may read on “exclusivity” since e.g., “100% matching score” indicates that exclusivity over a specific region at a certain time by entities is higher compared to “0% match score”.).

saving the second candidate rule; ([figs 1, 3-4]; [pars 36-44] “Otherwise, if it is determined in step 304 that there is no exact match between the first and second STB keys, the effective spatial density of each STB key is reduced (step 308) … The method then checks if the reduced-density STB keys match (step 310). If the STB keys match, then the events are in “close” scoring proximity, where “close” is defined as a configurable percentage, e.g. 90% comparable, and a score representing the matching level is returned (step 312), which ends the method …  the number of comparisons in the above method (300) can be reduced, for example for short geohash string lengths (e.g., 6 characters or less), or according to a configurable setting, thereby lending a smaller range of potential scoring results.”; e.g., “configurable percentage” and “the number of comparisons in the above method (300) can be reduced, for example for short geohash string lengths (e.g., 6 characters or less), or according to a configurable setting” may read on “saving the second candidate rule” since new configuration settings may adjust and save an updated candidate rule.).

determining a confidence score for the second candidate rule; ([figs 2-4]; [pars 36-44] “Otherwise, if it is determined in step 304 that there is no exact match between the first and second STB keys, the effective spatial density of each STB key is reduced (step 308). … The method then checks if the reduced-density STB keys match (step 310). If the STB keys match, then the events are in “close” scoring proximity, where “close” is defined as a configurable percentage, e.g. 90% comparable, and a score representing the matching level is returned (step 312), which ends the method.”; e.g., “configurable percentage” and “match score” may read on “confidence score”. In addition, e.g., “checks if the reduced-density STB keys match (step 310)” reads on “determining a confidence score for the second candidate rule” since the match score is calculated with the second candidate rule of the lower resolution and the score is associated with the second candidate rule of the lower resolution.); and

in response to the first candidate relationship not matching the specific relationship represented in the [second] data set, replacing the first candidate rule with the second candidate rule; and ([fig 3]; [pars 36-44] “Otherwise, if it is determined in step 304 that there is no exact match between the first and second STB keys, the effective spatial density of each STB key is reduced (step 308).”; e.g., “match between the first and second STB keys” may read on “specific relationship represented in the … data set”.)

in response to the confidence score being lower than a preconfigured threshold, prompting [a user] to select a third candidate rule to replace the second candidate rule; ([figs 2-4]; [pars 36-44] “Otherwise, if it is determined in step 304 that there is no exact match between the first and second STB keys, the effective spatial density of each STB key is reduced (step 308). In embodiments where STB keys are formed from alphanumeric strings, the strings can be truncated. The number of characters by which the string length is reduced, in those embodiments, can be a user-configurable number (e.g., 1). … The method then checks if the reduced-density STB keys match (step 310). If the STB keys match, then the events are in “close” scoring proximity, where “close” is defined as a configurable percentage, e.g. 90% comparable, and a score representing the matching level is returned (step 312), which ends the method. … a 90% matching score can be described as a “close,” a 80% matching score can be described as a “likely,” a 60% matching score can be described as a “plausible,” a 20% matching score can be described as “unlikely,” etc.”; e.g., “60% matching score” or “20% matching score” along with “configurable percentage” may read on “preconfigured threshold”.)

deploying the third candidate rule in a deployment rule set for analytics on new data sets.
(Krauss, [figs 2-4] [pars 36-44] as cited above; [par(s) 24-27] “Each node (10) can be an independent computer or processor that contributes to a larger task of performing the techniques described herein, for a given set of entities and events specified by the inbound messages from the data source(s) (102). One example of a data source is the Automatic Identification System (AIS), which is an automatic tracking system used aboard oceangoing vessels and by Vessel Traffic Services (VTS). AIS data is typically used for identifying and locating vessels by electronically exchanging data amongst vessels, AIS base stations, and satellites. AIS data also can be used by entity analytics systems such as the Sensemaking system. It should be realized, though, that this is merely one example and that people having ordinary skill in the art can easily come up with other alternatives of data sources that are suitable for use in motion processing in accordance with the techniques presented herein. … It should also be realized that while only one data source (102), one RDBMS (104) and one data destination (106) are illustrated in FIG. 1, in a real-life scenario, there may be multiple data sources (102), multiple (or zero) RDBMSs (104) and multiple data destinations (106) included in the entity analytics system (100).”; e.g., “oceangoing vessels”, “identifying and locating vessels” and “multiple data sources” may read on “deploying the third candidate rule in a deployment rule set for analytics on new data sets” since the system may be used for other entities from other data sources.)

However, Krauss does not teach 
receiving a second data set by the interface, the second data set including data indicative of a specific relationship between the first entity and the second entity;
determining by a processor whether according to a criterion the first candidate relationship matches the specific relationship represented in the [second] data set, the criterion including a determination of the specific relationship between the first entity and the second entity;
the generating comprising a [machine learning] system iteratively applying one or more modified rule sets until a second candidate relationship generated by the analytics engine matches the specific relationship represented in the [second] data set,
the [machine learning] system involving statistical methods associated with frequency, exclusivity and trust measures,
the [machine learning] system having been [trained] via repeating applications of rule sets,
the iterative application comprising implementing a frequency [vs.] exclusivity [graph] to one or more entity features;
in response to the first candidate relationship not matching the specific relationship represented in the [second] data set, replacing the first candidate rule with the second candidate rule; and
in response to the confidence score being lower than a preconfigured threshold, prompting [a user] to select a third candidate rule to replace the second candidate rule

Krauss2014 teaches
receiving a second data set by the interface, the second data set including data indicative of a specific relationship between the first entity and the second entity ([par 89] “FIG. 5 schematically shows a grid of STBs and how a path can be detected when two entities (i.e., Ship A and Ship B) traverse the same STBs in the same sequence.”; “two entities (i.e., Ship A and Ship B) traverse the same STBs” reads on “specific relationship”. Note that Krauss teaches “interface”.);

determining by a processor whether according to a criterion the first candidate relationship matches the specific relationship represented in the second data set, the criterion including a determination of the specific relationship between the first entity and the second entity; ([fig 5]; [par 89] “FIG. 5 schematically shows a grid of STBs and how a path can be detected when two entities (i.e., Ship A and Ship B) traverse the same STBs in the same sequence.”; e.g., a pair of corresponding positions of two entities within the same STBs may read on “second data set”. Note that Krauss teaches “determining by a processor whether according to a criterion the first candidate relationship matches the specific relationship represented in the … data set, the criterion including a determination of the specific relationship between the first entity and the second entity;”.);

the generating comprising a [machine learning system] iteratively applying one or more modified rule sets until a second candidate relationship generated by the analytics engine matches the specific relationship represented in the second data set, ([fig 5]; [par 89] “FIG. 5 schematically shows a grid of STBs and how a path can be detected when two entities (i.e., Ship A and Ship B) traverse the same STBs in the same sequence.”; e.g., a pair of corresponding positions of two entities within the same STBs may read on “second data set”. Note that Krauss teaches “the generating comprising a [system] iteratively applying one or more modified rule sets until a second candidate relationship generated by the analytics engine matches the specific relationship represented in the … data set”.);

in response to the first candidate relationship not matching the specific relationship represented in the second data set, replacing the first candidate rule with the second candidate rule; and ([fig 5]; [par 89] “FIG. 5 schematically shows a grid of STBs and how a path can be detected when two entities (i.e., Ship A and Ship B) traverse the same STBs in the same sequence.”; e.g., a pair of corresponding positions of two entities within the same STBs may read on “second data set”. Note that Krauss teaches “in response to the first candidate relationship not matching the specific relationship represented in the … data set, replacing the first candidate rule with the second candidate rule”.);

In the alternative, Krauss2014 can also be interpreted to teach the following limitation:
Krauss2014 teaches
deploying the third candidate rule in a deployment rule set for analytics on new data sets.
(Krauss2014, [fig(s) 5] [par(s) 46] “In deploying the path detector, a user can arrange for observed physical entities to be tracked, and for the path detection methods described here in to be performed, by any of several processing nodes. For example, one computer can process all incoming records, then farm out individual path detection tasks to one of N other computers (that is, N processing nodes). Based on a numeric entity or observation identifier, a decision can be made as to which node among the N nodes will process a given task. In some embodiments, this decision can be as simple as taking the input identifier modulo N.”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the entity resolution system of Krauss with the second data set and the criterion of Krauss2014. Doing so would lead to determining the relationships among entities based on the observations of them using the criterion (Krauss2014, pars 89-90).

However, Krauss and Krauss2014 do not teach 
the generating comprising a [machine learning] system iteratively applying one or more modified rule sets until a second candidate relationship generated by the analytics engine matches the specific relationship represented in the second data set,
the [machine learning] system involving statistical methods associated with frequency, exclusivity and trust measures,
the [machine learning] system having been [trained] via repeating applications of rule sets;
the iterative application comprising implementing a frequency [vs.] exclusivity [graph] to one or more entity features;
in response to the confidence score being lower than a preconfigured threshold, prompting [a user] to select a third candidate rule to replace the second candidate rule

Sun teaches 
the generating comprising a machine learning system iteratively applying one or more modified rule sets until a second candidate relationship generated by the analytics engine matches the specific relationship represented in the second data set, the machine learning system involving statistical methods associated with frequency, exclusivity and trust measures, the machine learning system having been trained via repeating applications of rule sets;  ([Algorithms 1-2] “training data set”; [tables 2-3] “Train” and “Val.”; [sec 2] “The record-entity mapping function ϕ(r) = e maps a record r to its entity e. However, the entity e is not necessarily observed and we just are interested in which records correspond to the same entity. For instance, if ϕ(r1) = ϕ(r2), then r1 and r2 describe the same entity. So how to design an effective mapping function is crucial in an ER task. In this work, an ER classifier works as a record-entity mapping function. The proposed GALER approach uses genetic algorithm and active learning to learn effective ER classifiers with a small amount of manually labeled data.”; [sec 3] “With increased informative labeled data, the ER classifiers in the population are refined in the evolution gradually. Note that GALER runs the evolution algorithm for one time and active learning for several times. Finally, when the evolution stops, GALER returns the final ER classifier produced by evolution algorithm (line 13).”; see also [sec 4.1] “training set” and [sec 4.3] “training phase”; Note that “Val.” of tables 2-3 means validation results as explained in sec V of Sun et al. (ERGP: A Combined Entity Resolution Approach with Genetic Programming). Note that Krauss and Krauss2014 teach “the generating comprising a [system] iteratively applying one or more modified rule sets until a second candidate relationship generated by the analytics engine matches the specific relationship represented in the second data set, the [system] involving statistical methods associated with frequency, exclusivity and trust measures, the [system] having been [processed] via repeating applications of rule sets”.).

in response to the confidence score being lower than a preconfigured threshold, prompting a user to select a third candidate rule to replace the second candidate rule ([tables 1-3; [Algorithms 1-2] “
    PNG
    media_image2.png
    121
    625
    media_image2.png
    Greyscale
”; [sec 3] “Each time, the user just labels a small number of the most informative pairs selected via active learning (lines 8 and 9). … In Fig. 6 the pair is the closest to the boundary, so it is the most informative pair and should be manually labeled. Be aware that all the pairs in the rectangle is initially unlabeled. When a pair is labeled, it is moved to the labeled training set. The labeled training set generated by the current iteration will be used by the evolution algorithm on next iteration. Incrementally the labeled training set becomes bigger during the interactive process and the evolution algorithm gradually refines the ER classifiers in the population.”; see also [sec 1]; e.g., “Each time, the user just labels a small number of the most informative pairs selected via active learning” may read on “prompting a user to select a third candidate rule” since the user selects a candidate rule (that is, the user is supposed to select the most informative pairs which are the closest to the boundary among the remaining unlabeled data for the evolution algorithm) and, based on the user’s selection, the evolution algorithm evolves differently. Note that Krauss and Krauss2014 teach “in response to the confidence score being lower than a preconfigured threshold, prompting … to select a third candidate rule to replace the second candidate rule”.);

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the entity resolution system of Krauss and Krauss2014 with the machine learning with training of Sun. Doing so would lead to being able to learn effective match rules by logically combining several different attributes’ comparisons with proper thresholds with a novel genetic algorithm based entity resolution approach via active learning (Sun, par 42, pars 89-90).

However, the combination of Krauss, Krauss2014, Sun does not appear to distinctly disclose:
the iterative application comprising implementing a frequency [vs.] exclusivity [graph] to one or more entity features;

Bischof teaches
the iterative application comprising implementing a frequency vs. exclusivity graph to one or more entity features. 
(Bischof, [figs 4-5] “Frequency” and “Exclusivity”; [secs 4.2 – 4.3] “In the case of the exclusivity parameters in HPC we have the most data for frequent words, so for a given topic the words with low rates should be least able to escape regularization of their exclusivity parameters by our shrinkage prior on the parent’s 
    PNG
    media_image1.png
    91
    94
    media_image1.png
    Greyscale
”; Note that the combination of Krauss, Krauss2014, Sun teaches “the iterative application comprising implementing a frequency [vs.] exclusivity [graph] to one or more entity features”.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the entity resolution system of Krauss, Krauss2014, Sun with the frequency and exclusivity of Bischof. Doing so would lead to enabling the machine learning system to provide a relationship between frequency and exclusivity with the training based on features of entities (Bischof, [secs 1 and 4.2 – 4.3]).

Regarding claim 20, 
Claim 20 is a product claim corresponding to the method claim 1, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of claim 1. Note that Krauss teaches a computer readable storage medium ([fig 2, #28] “memory”) 

Regarding claim 22, 
The combination of Krauss, Krauss2014, Sun, Bischof teaches claim 1. 

Krauss further teaches 
the exclusivity comprises a first exclusivity of a feature per entity. ([figs 1, 3-4]; [pars 36-44] “Next, the STB keys for the first and second events are compared at their highest resolution level to determine whether they match exactly (step 304). If there is an exact match, then the events are in the same quantum of space, that is, the events are 100% comparable, and a 100% matching score is returned (step 306), which ends the method (300). … Otherwise, if it is determined in step 304 that there is no exact match between the first and second STB keys, the effective spatial density of each STB key is reduced (step 308).”; e.g., different matching scores along with “density” and “resolution” may read on “exclusivity” since e.g., “100% matching score” indicates that exclusivity over a specific region at a certain time by entities is higher compared to “0% match score”.)

Regarding claim 23, 
The combination of Krauss, Krauss2014, Sun, Bischof teaches claim 1. 

Krauss further teaches 
the frequency comprises a first frequency with which the first entity or the second entity can have a given feature. ([figs 1, 3-4]; [pars 12-16] “The Sensemaking resolution engine can then use a scoring algorithm to consider a range of spatial densities in evaluating proximity between two or more entities. However, the cost of transmitting and tracking multiple STBs per event can limit scalability. Thus, in accordance with various embodiments of the invention, proximity scoring algorithms can automatically consider multiple spatial densities, thus avoiding the overhead of transmitting and storing more than one STB per event.”; [pars 36-44] “Next, the STB keys for the first and second events are compared at their highest resolution level to determine whether they match exactly (step 304). If there is an exact match, then the events are in the same quantum of space, that is, the events are 100% comparable, and a 100% matching score is returned (step 306), which ends the method (300). … Otherwise, if it is determined in step 304 that there is no exact match between the first and second STB keys, the effective spatial density of each STB key is reduced (step 308).”; [par 40] “the number of comparisons in the above method (300) can be reduced, for example for short geohash string lengths (e.g., 6 characters or less), or according to a configurable setting, thereby lending a smaller range of potential scoring results.”; e.g., “number of comparisons” and the comparisons of STB keys for the first and second events at different resolution levels and at different space and at different time may read on “frequency”. In addition, e.g., any property/feature of the first entity or second entity with respect to “number of comparisons” may read on “given feature”.)

Regarding claim 24, 
The combination of Krauss, Krauss2014, Sun, Bischof teaches claim 1. 

Krauss further teaches 
the frequency and the exclusivity reflect a frequency range and an exclusivity range, respectively.  ([figs 1, 3-4]; [pars 12-16] “The Sensemaking resolution engine can then use a scoring algorithm to consider a range of spatial densities in evaluating proximity between two or more entities. However, the cost of transmitting and tracking multiple STBs per event can limit scalability. Thus, in accordance with various embodiments of the invention, proximity scoring algorithms can automatically consider multiple spatial densities, thus avoiding the overhead of transmitting and storing more than one STB per event.”; [pars 36-44] “Next, the STB keys for the first and second events are compared at their highest resolution level to determine whether they match exactly (step 304). If there is an exact match, then the events are in the same quantum of space, that is, the events are 100% comparable, and a 100% matching score is returned (step 306), which ends the method (300). … Otherwise, if it is determined in step 304 that there is no exact match between the first and second STB keys, the effective spatial density of each STB key is reduced (step 308).”; [par 40] “the number of comparisons in the above method (300) can be reduced, for example for short geohash string lengths (e.g., 6 characters or less), or according to a configurable setting, thereby lending a smaller range of potential scoring results.”; e.g., “number of comparisons” and the comparisons of STB keys for the first and second events at different resolution levels and at different space and at different time may read on “frequency”. In addition, e.g., different matching scores along with “density” and “resolution” may read on “exclusivity” since e.g., “100% matching score” indicates that exclusivity over a specific region at a certain time by entities is higher compared to “0% match score”. Thus, Krauss teaches “a frequency range and an exclusivity range, respectively.”)

Regarding claim 25, 
The combination of Krauss, Krauss2014, Sun, Bischof teaches claim 1. 

Krauss further teaches 
the iterative application of the one or more modified rule sets to generate the second candidate rule comprises the machine learning system applying multiple modified rules and comparing outcomes of the multiple modified rules being applied individually and the multiple modified rules being applied together. ([figs 1, 3-4]; [pars 36-44] “If there is an exact match, then the events are in the same quantum of space, that is, the events are 100% comparable, and a 100% matching score is returned (step 306), which ends the method (300). … Otherwise, if it is determined in step 304 that there is no exact match between the first and second STB keys, the effective spatial density of each STB key is reduced (step 308). … The method then checks if the reduced-density STB keys match (step 310). If the STB keys match, then the events are in “close” scoring proximity, where “close” is defined as a configurable percentage, e.g. 90% comparable, and a score representing the matching level is returned (step 312), which ends the method.”; [pars 45-51] “Otherwise, if it is determined in step 404 that there is no exact match between the first and second STB keys, then the spatial components of the STBs are passed to method 300 to obtain a spatial match score for subsequent multiplication with the temporal match score (step 407) and the density of the temporal component of each STB key is reduced (step 408). … If the reduced-density temporal components of the STB keys match, then the events are in “close” temporal scoring proximity, where “close” is defined as a configurable percentage, e.g. 90% comparable, and a score representing the temporal matching level multiplied by the spatial match score obtained via method 300 is returned (step 412), which ends the method (400).”; e.g., “configurable percentage” and “the number of comparisons in the above method (300) can be reduced, for example for short geohash string lengths (e.g., 6 characters or less), or according to a configurable setting” along with figs 3-4 may read on “modified rule sets” and “modified rules”. In addition, e.g., figs 3-4 and “temporal match score multiplied with spatial match score” may read on “individually” and “together”. Note that Sun teaches “machine learning”.).

Claims 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Krauss (US 2015/0052151 A1) in view of Krauss (US 2014/0278210 A1, hereinafter Krauss2014), further in view of Sun et al. (“A genetic algorithm based entity resolution approach with active learning”), further in view of Bischof et al. (Summarizing topical content with word frequency and exclusivity), further in view of Abuelsaad et al. (US 9,170,117 B1)

Regarding claim 2, 
The combination of Krauss, Krauss2014, Sun, Bischof teaches claim 1. 
However, the combination of Krauss, Krauss2014, Sun, Bischof does not teach 
the relationship between the first entity and the second entity is an identity relationship and defines a respective identity of both the first entity and the second entity.

Abuelsaad teaches
the relationship between the first entity and the second entity is an identity relationship and defines a respective identity of both the first entity and the second entity. ([col 2, ln 30 – col 4, ln 13] “In one embodiment, navigation assistance UAV 114 is one of many navigation assistance UAVs that may constitute a fleet of navigation assistance UAVs in distributed data processing environment 100 (not shown).”; [col 4, ln 57– col 6, ln 24] “UAV assistance program 110 locates a navigation assistance UAV near the user's location (step 304). In one embodiment, UAV assistance program 110 searches a fleet of navigation assistance UAVs and determines the navigation assistance UAV, such as navigation assistance UAV 114, that is close to client computing device 104, is available for navigation guidance, and has sufficient energy to complete the requested trip. In another embodiment, UAV assistance program 110 may locate two or more navigation assistance UAVs which, in sequence, can complete the trip, taking into account the amount of energy, or fuel, each navigation assistance UAV has and any restrictions on roaming areas for a given navigation assistance UAV.”; e.g., “a fleet of navigation assistance UAVs” may read on “respective identity of both the first entity and the second entity” since “navigation assistance UAV 114” is just one of the fleet of navigation assistance UAVs.). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the entity resolution system of Krauss, Krauss2014, Sun, Bischof with the identity relationship of Abuelsaad. Doing so would lead to determining if an entity is one of many entities that may constitute a fleet of entities (e.g., a fleet of navigation assistance UAVs) (Abuelsaad, col 3, ln 62 – col 4, ln 13).

Regarding claim 13, 
The combination of Krauss, Krauss2014, Sun, Bischof teaches claim 12. 

However, the combination of Krauss, Krauss2014, Sun, Bischof does not teach 
the specific relationship between the first entity and the second entity is an identity relationship and defines a first identity of the first entity and a second identity of the second entity.

Abuelsaad teaches
the specific relationship between the first entity and the second entity is an identity relationship and defines a first identity of the first entity and a second identity of the second entity. ([col 2, ln 30 – col 4, ln 13] “In one embodiment, navigation assistance UAV 114 is one of many navigation assistance UAVs that may constitute a fleet of navigation assistance UAVs in distributed data processing environment 100 (not shown).”; [col 4, ln 57– col 6, ln 24] “UAV assistance program 110 locates a navigation assistance UAV near the user's location (step 304). In one embodiment, UAV assistance program 110 searches a fleet of navigation assistance UAVs and determines the navigation assistance UAV, such as navigation assistance UAV 114, that is close to client computing device 104, is available for navigation guidance, and has sufficient energy to complete the requested trip. In another embodiment, UAV assistance program 110 may locate two or more navigation assistance UAVs which, in sequence, can complete the trip, taking into account the amount of energy, or fuel, each navigation assistance UAV has and any restrictions on roaming areas for a given navigation assistance UAV.”; e.g., “a fleet of navigation assistance UAVs” may read on “a first identity of the first entity and a second identity of the second entity” since “navigation assistance UAV 114” is just one of the fleet of navigation assistance UAVs.). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the entity resolution system of Krauss, Krauss2014, Sun, Bischof with the identity relationship of Abuelsaad. Doing so would lead to determining if an entity is one of many entities that may constitute a fleet of entities (e.g., a fleet of navigation assistance UAVs) (Abuelsaad, col 3, ln 62 – col 4, ln 13).

Claims 26, 28-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krauss (US 2015/0052151 A1) in view of Krauss (US 2014/0278210 A1, hereinafter Krauss2014), further in view of Sun et al. (“A genetic algorithm based entity resolution approach with active learning”), further in view of Bischof et al. (Summarizing topical content with word frequency and exclusivity), further in view of Salvador et al. (Learning States and Rules for Time Series Anomaly Detection)

Regarding claim 26
The combination of Krauss, Krauss2014, Sun, Bischof teaches claim 1. 

The combination of Krauss, Bischof further teaches 
for the iterative application the second candidate rule is selected from a [pre-defined line that runs] along the frequency vs. exclusivity graph.
(Krauss, [figs 1, 3-4]; [pars 36-44] “If there is an exact match, then the events are in the same quantum of space, that is, the events are 100% comparable, and a 100% matching score is returned (step 306), which ends the method (300). … Otherwise, if it is determined in step 304 that there is no exact match between the first and second STB keys, the effective spatial density of each STB key is reduced (step 308). … The method then checks if the reduced-density STB keys match (step 310). If the STB keys match, then the events are in “close” scoring proximity, where “close” is defined as a configurable percentage, e.g. 90% comparable, and a score representing the matching level is returned (step 312), which ends the method. … the number of comparisons in the above method (300) can be reduced, for example for short geohash string lengths (e.g., 6 characters or less), or according to a configurable setting, thereby lending a smaller range of potential scoring results. The number of comparisons in the above method (300) also can be increased, thereby lending a larger range of potential scoring results.”; e.g., “number of comparisons” and the comparisons of STB keys for the first and second events at different resolution levels and at different space and at different time may read on “frequency”. In addition, e.g., different matching scores along with “density” and “resolution” may read on “exclusivity” since e.g., “100% matching score” indicates that exclusivity over a specific region at a certain time by entities is higher compared to “0% match score”,
(Bischof, [figs 4-5] “Frequency” and “Exclusivity”; [secs 4.2 – 4.3] “In the case of the exclusivity parameters in HPC we have the most data for frequent words, so for a given topic the words with low rates should be least able to escape regularization of their exclusivity parameters by our shrinkage prior on the parent’s 
    PNG
    media_image1.png
    91
    94
    media_image1.png
    Greyscale
”;)

However, the combination of Krauss, Krauss2014, Sun, Bischof does not appear to distinctly disclose:
for the iterative application the second candidate rule is selected from a [pre-defined line that runs] along the frequency vs. exclusivity graph.

Salvador teaches
for the iterative application the second candidate rule is selected from a pre-defined line that runs along the frequency vs. exclusivity graph.
(Salvador, [fig(s) 1, 4] [sec(s) Approach] “The input to our overall anomaly detection system is “normal” time series data (like the graph at the top left corner of Figure 1). The output of the overall system is a set of rules that implement state transition logic on an expert system, and are able to determine if other time series signatures deviate significantly from the learned signature. Any deviation from the learned “normal” model is considered to be an anomaly. The overall architecture of the anomaly detection system, depicted in Figure 1, consists of three components: clustering, rule generation (characterization), and state transition logic. The clustering phase is performed by our newly-developed clustering algorithm “Gecko,” which is designed to identify distinct phases in a time series. Then rules are created for each state by the RIPPER algorithm (Cohen 1995). Finally, rules are added for the transitions between states to create a finite state automaton. The three steps in our approach are detailed in the next three subsections.”; See also [sec(s) Gecko – Data Clustering]; Note that the combination of Krauss, Bischof teaches “for the iterative application the second candidate rule is selected from a [pre-defined line that runs] along the frequency vs. exclusivity graph”.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the entity resolution system of Krauss, Krauss2014, Sun, Bischof with the rule selection from a graph of Salvador. 
Doing so would lead to providing a good classification performance based on a clustering algorithm which is comparable to a human expert. 
(Salvador, [sec(s) Abs] “Gecko clustering algorithm is comparable to a human expert in identifying states and our overall system can track normal behavior and detect anomalies.” [sec(s) Concluding Remarks] “For comparison, the bottom-up segmentation algorithm was also tested, and was only given an average rating of 4.3. The overall anomaly detection system was able to detect anomalies in every signature that was from a ‘damaged’ valve, and was also able to monitor a 2nd normal valve without detecting any anomalies.”).


Regarding claim 28
The combination of Krauss, Krauss2014, Sun, Bischof, Salvador teaches claim 26. 

Salvador further teaches 
the pre-defined line comprises a straight line.
(Salvador, [fig(s) 1, 4] [sec(s) Approach] “The input to our overall anomaly detection system is “normal” time series data (like the graph at the top left corner of Figure 1). The output of the overall system is a set of rules that implement state transition logic on an expert system, and are able to determine if other time series signatures deviate significantly from the learned signature. Any deviation from the learned “normal” model is considered to be an anomaly. The overall architecture of the anomaly detection system, depicted in Figure 1, consists of three components: clustering, rule generation (characterization), and state transition logic. The clustering phase is performed by our newly-developed clustering algorithm “Gecko,” which is designed to identify distinct phases in a time series. Then rules are created for each state by the RIPPER algorithm (Cohen 1995). Finally, rules are added for the transitions between states to create a finite state automaton. The three steps in our approach are detailed in the next three subsections.”; See also [sec(s) Gecko – Data Clustering])

The combination of Krauss, Krauss2014, Sun, Bischof, Salvador is combinable with Salvador for the same rationale as set forth above with respect to claim 26.

Regarding claim 29
The combination of Krauss, Krauss2014, Sun, Bischof, Salvador teaches claim 26. 

the pre-defined line is part of a group of multiple pre-defined lines within the frequency vs. exclusivity graph.
(Salvador, [fig(s) 1, 4] [sec(s) Approach] “The input to our overall anomaly detection system is “normal” time series data (like the graph at the top left corner of Figure 1). The output of the overall system is a set of rules that implement state transition logic on an expert system, and are able to determine if other time series signatures deviate significantly from the learned signature. Any deviation from the learned “normal” model is considered to be an anomaly. The overall architecture of the anomaly detection system, depicted in Figure 1, consists of three components: clustering, rule generation (characterization), and state transition logic. The clustering phase is performed by our newly-developed clustering algorithm “Gecko,” which is designed to identify distinct phases in a time series. Then rules are created for each state by the RIPPER algorithm (Cohen 1995). Finally, rules are added for the transitions between states to create a finite state automaton. The three steps in our approach are detailed in the next three subsections.”; See also [sec(s) Gecko – Data Clustering]; Note that the combination of Krauss, Bischof teaches “frequency vs. exclusivity graph”.)

The combination of Krauss, Krauss2014, Sun, Bischof, Salvador is combinable with Salvador for the same rationale as set forth above with respect to claim 26.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Krauss (US 2015/0052151 A1) in view of Krauss (US 2014/0278210 A1, hereinafter Krauss2014), further in view of Sun et al. (“A genetic algorithm based entity resolution approach with active learning”), further in view of Bischof et al. (Summarizing topical content with word frequency and exclusivity), further in view of Salvador et al. (Learning States and Rules for Time Series Anomaly Detection) further in view of KOBAYASHI et al. (Text Generation for Explaining the Behavior of 2D Charts: With an Example of Stock Price Trends)

Regarding claim 27
The combination of Krauss, Krauss2014, Sun, Bischof, Salvador teaches claim 26. 

However, the combination of Krauss, Krauss2014, Sun, Bischof, Salvador does not appear to distinctly disclose:
the pre-defined line comprises a curve.

KOBAYASHI teaches
the pre-defined line comprises a curve.
(KOBAYASHI, [fig(s) 1-4] [table(s) 1] 
“
    PNG
    media_image3.png
    553
    833
    media_image3.png
    Greyscale
” [sec(s) 2.3] “The algorithm we developed firstly selects a relevant type from the 11 types of whole shape and then the final shape of the line chart is decided through mathematical recognition of the partial shape of the selected whole type (see, Table 1 for example). Afterwards, the proper words to express the final shape are chosen to generate a report on stock price trends.”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the entity resolution system of Krauss, Krauss2014, Sun, Bischof with the pre-defined curve of KOBAYASHI. 
Doing so would lead to providing users with high accessibility and usability for various kinds of information by changing non-verbal information into verbal information.
(KOBAYASHI, [sec(s) Abs] “Our proposed method can change non-verbal information into verbal information — this provide us with high accessibility and usability for various kinds of information”).

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Agrawal et al. (US 2005/0021488 A1) teaches multiple lines for rules.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEHWAN KIM whose telephone number is (571)270-7409. The examiner can normally be reached Mon - Thu 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael J Huntley can be reached on (303) 297-4307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.K./Examiner, Art Unit 2129                                                                                                                                                                                                        



/MICHAEL J HUNTLEY/Supervisory Patent Examiner, Art Unit 2129